DETAILED ACTION
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (Sato, US 2013/0169149 A1).
Regarding claim 1, Sato shows a semiconductor module comprising: a dissipating metal plate (metal electrode 43b can used as heat sink i.e. made of metal  in FIG. 5, also heat sink 24b as shown in FIG. 3) including a recess (recess portion 44r and [0101)  provided on an upper surface; 5an insulating substrate (support substrate 47 and [0103]) provided on a bottom surface of the recess ( recess portion 44r) and including a circuit pattern (43a electrode/ 2); a semiconductor device ( emission structure 46) provided on the insulating substrate (substrate 47) and connected to the circuit pattern ( by wire 2); a case (package base 44a) bonded to a peripheral portion on the upper surface of the dissipating metal plate 10and surrounding the insulating substrate and the semiconductor device (see FIG. 5); a case electrode ( electrode 43a) provided on the case; a wire (wire 2) connecting the semiconductor device and the case electrode; and a sealant (sealing resin 6) provided in the case and sealing the insulating substrate, the semiconductor device, and the wire, 15wherein a sidewall of the recess has a taper (as shown in FIG. 5).  
Regarding claim 2, Sato shows a semiconductor module comprising, wherein the dissipating metal plate (heat sink 24b as shown in FIG 3) includes a protrusion section protruding upward from the bottom surface of the recess (see FIG. 3 with respect to FIG. 5).  
Regarding claim 8, Sato shows a semiconductor module comprising, wherein
10 the semiconductor device is made of a wide-band-gap semiconductor ( see FIG. 5 and [0033]).
Allowable Subject Matter
Claim 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893